Plaintiff in error appeals from a personal judgment obtained against him by defendant in error.
Our conclusions disposing of the questions presented are as follows:
1. The petition is not subject to general demurrer. The count upon quantum meruit is of itself sufficient to state a cause of action.
2. The judgment is not one by default. The recitals in the judgment show it was rendered after hearing the evidence offered by defendant in error.
3. The evidence so offered is sufficient to support a judgment based upon quantum meruit.
4. The failure of the court to also render judgment in favor of defendant in error against F. C. Ruth, a codefendant of the plaintiff in error, presents no error of which the latter can complain.
5. The prayer of the petition is sufficient to support the award of interest; and, as to the error of $3 in the amount of the judgment, the maxim de minimis non curat lex should be and is applied. Missouri, K. 
T. Ry. Co. v. Kirkpatrick (Tex.Civ.App.) 165 S.W. 500.
Affirmed.